SOMERVILLE, J.
This cause was tried below upon an agreed statement of facts. No bill of exceptions anywhere appears iu the record. We find what purports to be an agreement of counsel, by which it was stipulated that the circuit judge should, after considering the facts, give the general charge for the one party or the other, as he might determine, and a judgment should be entered accordingly as upon the verdict of a jury. This the record shows was done. It is, moreover, agreed that either party against whom the cause was decided, should have an exception to the charge, and might prosecute an appeal to this court.
In the absence of a bill of exceptions, properly signed by the presiding judge in the manner prescribed by statute, we can not review the correctness of this ruling. The agreement of counsel can not bo made a substitute for this statutory requirement. This is fully settled by our past decisions, to which we refer without discussion. Southern Express Co. v. Black, 54 Ala. 177; Kirby v. Vann, 51 Ala. 221; Kirby v. Vann, 52 Ala. 7; Pearce v. Clements, 72 Ala. 256.
The judgment must necessarily be affirmed.